Citation Nr: 1204486	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include optic nerve damage and vision loss.

2.  Entitlement to service connection for right leg nerve damage to include as secondary to service-connected right knee disability.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York. 

In a December 2005 rating determination, the RO denied service connection for an optic nerve condition with vision problems.  The Veteran perfected his appeal on this issue.

In a March 2007 rating determination, the RO denied a TDIU.  The Veteran subsequently perfected his appeal on this issue. 

In a November 2009 rating determination, the RO denied service connection for nerve damage to the right leg.  The Veteran subsequently perfected his appeal on this issue. 

In a June 2010 decision, the Board granted service connection for a low back disorder, but denied service connection for hearing loss.  The Board granted a 10 percent evaluation for instability associated with right knee arthritis from September 29, 2004 to August 15, 2005 as well as separate ratings of 10 percent for right knee degenerative joint disease based on limitation of flexion and extension from September 29, 2004 to August 15, 2005.  Finally, the Board granted a 60 percent evaluation for residuals of a total right knee replacement from October 1, 2006.  The Board remanded the issues listed on the front page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  An eye disorder is not attributable to service.  

2.  Right leg nerve damage is not attributable to service and is not etiologically related to service-connected right knee disability.

3.  The Veteran meets the schedular criteria for TDIU and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Right leg nerve damage was not incurred in or aggravated by service nor is any right leg nerve damage proximately due to, the result of, or aggravated by a service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

3.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated September 2005, December 2006, July 2009, and October 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations to include pursuant to the Board's June 2010 remand decision.  38 C.F.R. § 3.159(c)(4).  The examination reports, including their addendums, are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

The Board is satisfied that the RO has substantially complied with the Board's June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide the Veteran with VA examinations which were completed, and, as noted above, are adequate.  These actions were accomplished in compliance with the Board's remand instructions.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Eye Disorder

The service treatment records reflect that on the preinduction examination, the Veteran's vision for distance was 20/70 in both eyes, corrected to 20/20.  On the October 1953 separation examination, ametropia of the eyes was noted.  The Veteran's distance vision was 20/50 in both eyes, corrected to 20/30.  

Post-service, March 2000 VA records noted a diagnosis of glaucoma.  In January 2003, a VA examination was performed which showed that the eyes were anicteric; pupils were round, equal, reactive to light and accommodation.  The Veteran had full extraocular muscles which were intact.  Conjunctivae and eyes were without erythema or mass.  In November 2007, the Veteran's glaucoma was evaluated.  He also had refractive error of the eyes.  In May 2008, it was noted that the Veteran had cataracts.  On a January 2009 evaluation, the Veteran had glaucoma, blepharitis, choroidal nevi, middle aged cataracts , macular changes, myopia and presbyopia.

In June 2010, the Board remanded this case for a VA examination to include a medical opinion.  The Board indicated that following a review of the claims folder, the examiner was requested to answer the following questions: 

Does the Veteran currently have an eye disorder, to include vision loss and optic nerve damage?

If so, is it at least as likely as not (50 percent probability or greater) that any of these disorders are related to the Veteran's period of service?

In October 2010, the Veteran was afforded a VA examination, but the claims file was not reviewed.  The diagnoses were glaucoma of both eyes, cataracts of both eyes, and pin point maculen drusen of both eyes.  The examiner indicated that the Veteran was not treated during service for eye problems.  His current diagnoses included some optic nerve changes from glaucoma.  However, his glaucoma was not related to service or service-related disorder.  So, his glaucoma was independent of military service.  In addition, the cataract and macula changes were aging changes and were also unrelated to military service.  Thereafter, the examiner reviewed the claims file.  The examiner opined that the glaucoma was not related to military service and was independent of military service.  The cataract and macula changes were aging changes and were also unrelated to military service.  

At the outset, for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). Myopia and presbyopia are examples of refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Although the record shows that the Veteran had refractive error of the eyes during and after service, there is no competent evidence suggestive that there was superimposed disease or injury during service.  

With regard to the other diagnosed eye disorders, the VA examiner provided an opinion that they are not etiologically related to service.  Although the Veteran can provide competent evidence of continuity of symptoms, the medical assessment as to the etiology of the diagnosed eye disorders, made after service, requires a complex medical assessment which was a basis for remanding this case.  The Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion, made by a medical professional, is more probative than the Veteran's personal opinion.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Accordingly, service connection is not warranted for an eye disorder.  

Nerve Damage to the Right Leg

The Veteran claims not only direct, but also secondary service connection.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2011)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

In this case, the Veteran's claim was filed after the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the current version of the regulation is for application.  Nevertheless, as noted below, there is no aggravation under either version.

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

The service treatment records show that the Veteran injured his right knee during service, but no nerve damage was demonstrated.  Post-service, the Veteran was examined by VA in April 1967, but no nerve damage was noted on this examination.  

When examined by Dr. R.P in February 1998, right knee manifestations were discussed, but no nerve damage was mentioned.  In November 2002 and January 2003, complete VA examinations of the right knee were performed, but no neurological deficits were shown.  In a September 2004 letter, Dr. R.P. again discussed the Veteran's right knee disability, but there was no mention of nerve damage.  Likewise, a January 2005 VA examination did not identify any nerve damage.  In July 2005, the Veteran was seen by Dr. J.L. for right knee problems which did not include nerve damage.  In August 2005, the Veteran underwent a right total knee replacement.  The same was true for an evaluation by Dr. E.S.K. who saw the Veteran following right knee surgery, per a September 2005 letter.  

However, the month prior, in August 2005, on examination, the Veteran reported that he had some sensory changes of the lower extremities described as numbness and paresthesias.  The diagnosis was sensory neuropathy in the bilateral lower extremities.

An October 2005 letter of L.F., MS. PT, only discussed orthopedic issues with regard to the right knee.  

July 2006 and December 2006 VA examinations evaluated the Veteran status post his right knee surgery.  There was no discussion of nerve damage nor was any mentioned on the examinations.  Subsequent 2008 VA treatment records do not refer to nerve damage.  

In September 2009, the Veteran was afforded a VA examination which yielded a diagnosis of peripheral neuropathy which the examiner opined was not related to or the result of his right knee disability.  Rather, she opined that this sensory neuropathy was an idiopathic age related change.  

In June 2010, the Board remanded this case for a VA examination to include a medical opinion.  The Board indicated that following a review of the claims folder, the examiner is requested to answer the following questions: 

Is it at least as likely as not (50 percent probability or greater) that any right leg nerve disorder is related to the Veteran's period of active service?

If not, is it at least as likely as not that the Veteran's service-connected right knee disorder caused or aggravated (permanently worsened) any current right leg nerve disorder?

In June 2011, a VA medical opinion was rendered.  The examiner opined that the Veteran's right leg nerve condition was not the result of his active military service or his right knee condition.  The Veteran's diagnosis was mild idiopathic bilateral peripheral neuropathy which was not secondary to his knee disorder and which was present in both feet.  In August 2011, the examiner further indicated that she had reviewed the claims file and that her current opinion remained unchanged.  She also indicated that there was no aggravation.  She stated that single joint osteoarthritic is not a cause of neuropathy symptoms.  In addition, she stated that there was no evidence of neurological dysfunction of the Veteran while he was serving in the military.  

Again, the Veteran is competent to report his symptoms and to state that he believes that they began during service, as the result of service, or in relation to his service-connected right knee disorder.  However, his neurological findings and diagnosis represent complex medical impressions which are beyond his capabilities to assess as a lay person.  The Board remanded this case to obtain a medical opinion.  

The VA examiner, upon reviewing the claims file and examining the Veteran, determined that there was no etiological relationship between peripheral neuropathy of the right leg and service or service-connected right knee disability, to include on the basis of aggravation.  This conclusion is support by the record which reflects no complaints, findings, treatment or diagnosis of nerve damage during service or for many years thereafter, until the mid-2000's, when it occurred independent of service and decades after service.  In addition, the medical evidence does not suggest that the peripheral neuropathy originated due to the right knee disability or has been worsened by that disability.  The examiner explained the nature of the Veteran's diagnosis and why it is not so related.  The Board afforded more probative value to this opinion than to the Veteran's personal statements due to the medically complex nature of the assessment necessary.  

Accordingly, service connection for right leg nerve damage, diagnosed as peripheral neuropathy, is not warranted on a direct or secondary basis.  


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for total right knee replacement, rated as 60 percent disabling; low back disorder, rated as 20 percent disabling; right knee instability, rated as 10 percent disabling; right knee limitation of flexion, rated as 10 percent disabling; right knee limitation of extension, rated as 10 percent disabling and right knee scar, rated as 10 percent disabling.  The combined rating is 70 percent from October 1, 2006.  The Veteran's application for a TDIU was received October 2006.  

The Veteran meets the schedular criteria per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has significant right knee disability as well as a low back disability.  The Board remanded this case to obtain a VA medical opinion as to whether the Veteran is unemployable due to his service-connected disability.  According to the VA examiner who conducted an October 2010 examination as well as a June 2011 examination, the Veteran's right knee disability precludes him from securing and following substantial gainful employment.  She noted that the Veteran reported constant knee pain and that he was unable to stand or walk for more than 5 minutes.  This opinion is supported by the medical records which reflect significant right knee pain and limitations.  

Although the RO felt that the evidence did not support the VA examiner's opinion, the Board disagrees and finds that a TDIU is warranted.  The Veteran is currently basically wheel-chair bound, he experiences severe pain which also interrupts his sleep, and he has severely restricted activities.  Moreover, he also experiences low back pain which contributes to his overall impaired functioning.

The Board observes that it is reasonable to find that the right knee and low back disabilities, as indicated above, which are service-connected, result in unemployability.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER


Service connection for an eye disorder, to include optic nerve damage and vision loss, is denied.  

Service connection for right leg nerve damage to include as secondary to service-connected right knee disability, is denied.  

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


